                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

    UNITED STATES OF AMERICA,                   )
                                                )
    v.                                          ) Docket Nos. 2:14-cr-091-NT
                                                )             2:16-cv-348-NT
    WALTER HEATHCOTE,                           )
                                                )
                       Defendant.               )



              ORDER ON DEFENDANT’S 28 U.S.C. § 2255 PETITION

         In 2014, Petitioner pleaded guilty to Hobbs Act robbery, 18 U.S.C. § 1951(a),

and possession of a firearm by a felon, 18 U.S.C. § 922(g)(1) and § 924(e)(1). At his

sentencing, I determined that Petitioner had been convicted of at least three

qualifying prior crimes of violence and sentenced him to 180 months under the Armed

Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(1). Judgment (ECF No. 44).

         Before me now is Petitioner’s Motion to Correct Sentence under 28 U.S.C.

§ 2255. (ECF No. 52.) For the reasons that follow, I now DENY the motion.


                                PROCEDURAL HISTORY

         On December 2, 2013, Petitioner served as the getaway driver for two

individuals who committed an armed robbery of the Family Dollar Store in Biddeford.

Prosecution Version (ECF No. 32). On December 18, 2014, Petitioner pleaded guilty

to aiding and abetting a Hobbs Act robbery and possessing a firearm as a felon. (ECF

No. 35). Because Petitioner had eight burglary convictions under Maine law 1 prior to



1      Petitioner’s Maine burglary convictions fall under 17-A M.R.S.A. § 401(1). That statute
provides: “A person is guilty of burglary if: A. The person enters or surreptitiously remains in a
the commission of his federal offense, he fell under ACCA, 2 and he faced a guideline

sentencing range of 188–234 months and a fifteen-year mandatory minimum

sentence. Presentence Investigation Report at ¶¶ 32, 35, 63. On March 30, 2015, I

sentenced Petitioner to 180 months on Counts One and Two to be served

concurrently. (ECF Nos. 44–45.)

        Petitioner did not file a direct appeal of his sentence, but on June 27, 2016,

following the Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551

(2015) (“Johnson II”), holding ACCA’s “residual clause” 3 unconstitutional, Petitioner

filed this habeas petition. Petitioner asserted that because Johnson II struck down

the residual clause and because Maine’s burglary statute was broader than generic

burglary, his burglaries were ineligible 4 to serve as predicates under ACCA’s



structure knowing that that person is not licensed or privileged to do so, with the intent to commit a
crime therein.” 17-A M.R.S.A. § 401(1). “Structure” is defined as “a building or other place designed to
provide protection for persons or property against weather or intrusion, but does not include vehicles
and other conveyances whose primary purpose is transportation of persons or property unless such
vehicle or conveyance, or a section thereof, is also a dwelling place.” 17-A M.R.S.A. § 2(24). “Dwelling
place” is defined as “a structure that is adapted for overnight accommodation of persons, or sections of
any structure similarly adapted. A dwelling place does not include garages or other structures,
whether adjacent or attached to the dwelling place, that are used solely for the storage of property or
structures formerly used as dwelling places that are uninhabitable. It is immaterial whether a person
is actually present.” 17-A M.R.S.A. § 2(10). Two of Petitioner’s convictions were for burglary of a
dwelling place, the remaining six were for burglaries of structures. See State v. Heathcote, Dkt. No.
CR-2009-122 (Me. Super. Ct. 2009) (Indictment) (ECF No. 56-1).
2        The Armed Career Criminal Act (“ACCA”) provides that “a person who violates section 922(g)
of [Title 18] and has three previous convictions . . . for a violent felony . . . shall be . . . imprisoned not
less than fifteen years.” 18 U.S.C. § 924(e)(1). “Violent felony” under the ACCA includes any crime
that “is burglary, arson, or extortion, involves use of explosives, or otherwise involves conduct that
presents a serious potential risk of physical injury to another.” 18 U.S.C. § 924(e)(2)(B)(ii).
3       Section 924(e)(2)(B)(ii) is commonly broken into the “enumerated clause” and the “residual
clause.” The enumerated clause consists of the listed crimes—burglary, arson, extortion and any
offense that involves the use of explosives. The now-void residual clause consists of any crime that
“otherwise involves conduct that presents a serious potential risk of physical injury to another.”
4      In order to determine whether a statute of conviction is broader than its generic version, courts
are required to use a categorical or modified categorical approach depending on whether a statute is

                                                      2
enumerated clause after Mathis v. United States, 136 S. Ct. 2243 (2016). Mathis held

that an Iowa burglary statute encompassing vehicle burglaries could not support an

ACCA sentence because it was broader than the generic definition of burglary. 136 S.

Ct. at 2251. Petitioner’s primary argument was that, because the Maine burglary

statute allows conviction for entry into structures adapted for overnight

accommodation, such as campers and boats, it was too broadly defined to constitute

generic burglary under ACCA’s enumerated clause.

       In response, the Government argued that Petitioner’s prior Maine burglary

convictions were categorically burglaries under ACCA’s “enumerated” clause. See

Gov’t Resp. in Opp’n to Def.’s Mot. to Correct Sentence 5 (ECF No. 56) (citing United

States v. Duquette, 778 F.3d 314 (1st Cir. 2015), cert. denied, 136 S. Ct. 262 (2015)).

In Duquette, the First Circuit concluded that Section 401(1) of Maine’s burglary

statute qualified as a “violent felony” under ACCA, because “[b]y its clear and

unambiguous terms, the statute contains all of the elements of ‘generic burglary’ that

the Supreme Court set forth in Taylor.” Duquette, 778 F.3d at 318.

       In reply, Petitioner argued that Duquette was no longer good law in light of

Mathis. Pet.’s Reply 14–16 (ECF No. 57). Petitioner also added a new argument that

because Maine law allows an inference of burglary based on “exclusive possession” of




divisible. The categorial approach that requires courts to “compare the elements of the statute forming
the basis of the defendant’s conviction with the elements of the ‘generic’ crime—i.e., the offense as
commonly understood. The prior conviction qualifies as an ACCA predicate only if the statute’s
elements are the same as, or narrower than, those of the generic offense.” Descamps v. United States,
570 U.S. 254, 257 (2013). For a statute that is divisible, courts may consult a limited range of
documents to determine which portion of the divisible statute the defendant was charged under, and
then they must compare those elements to the elements of the generic offense. Id. at 262.


                                                  3
property recently stolen in a burglary, 17-A M.R.S.A. § 361(A)(1), it is broader than

generic burglary. Pet.’s Reply 9–10. Because Petitioner raised a new argument in his

Reply, I allowed the Government to file a Sur-reply to address the merits of

Petitioner’s additional arguments. (ECF No. 59.)

      After the motion was fully briefed and under advisement, I stayed decision at

Petitioner’s unopposed request, pending decisions in United States v. Casey, 2016 WL

6581178 (D. Me. Nov. 3, 2016); Collamore v. United States, 2016 WL 6304668 (D. Me.

Oct. 27, 2016); and Dimott v. United States, 2016 WL 6068114 (D. Me. Oct. 14, 2016).

(ECF No. 63.) The First Circuit consolidated these cases and affirmed the lower

courts’ rulings that each of these petitions was procedurally barred. United States v.

Dimott, 881 F.3d 232, 236 (1st Cir. 2018). Each of the petitioners asserted that he

was sentenced under the residual clause invalidated by Johnson II and that his

burglary conviction fell outside ACCA’s enumerated clause under Mathis. Id. The

First Circuit held that each petitioner bore the burden of proving that he was in fact

sentenced under the residual, rather than the enumerated, clause. In two of the cases,

the judge on collateral review (who had also been the sentencing judge) found that

the petitioners had been sentenced pursuant to the enumerated clause, making it

easy for the First Circuit to conclude that the petitioners were actually sentenced

under the enumerated clause. Id. at 236–37. In the third case, the record was silent

on whether the sentencing judge had used the enumerated or residual clause in

finding that the underlying conviction qualified under ACCA. Id. at 238. The First

Circuit affirmed the denial of the third petition on the ground that the petitioner had



                                          4
failed his burden of production and proof under § 2255 to show that he was sentenced

under the now-void residual clause. Id. at 240. The First Circuit concluded:

      All three petitions are untimely because they raise Mathis, not Johnson
      II claims, and Mathis does not reset the one-year statute of limitations
      under § 2255(f)(3). The petitioners have no Johnson II claims because
      they have not shown that their original ACCA sentences were based
      solely on the residual clause.

Id. at 234.

      In December of 2018, the Supreme Court ruled that state burglary statutes

that cover vehicles designed or adapted for overnight use fall within the generic

burglary definition. United States v. Stitt, 139 S. Ct. 399, 406–07 (2018). After Stitt

was decided, Petitioner’s counsel filed a status report conceding that Stitt went

directly to the merits of Petitioner’s primary claim. Status Report (ECF No. 64).

      I held a telephone conference on August 22, 2019, in which defense counsel

maintained that, despite Stitt, he still had viable arguments that he wished to pursue.

See (ECF No. 66). Petitioner asked to file a supplemental brief, in which he developed

three arguments that Maine’s burglary statute is broader than generic burglary. See

Pet.’s Suppl. Mem. (ECF No. 67). First, he contends that because Maine’s statute

defines a structure to include a “place designed to provide protection for persons or

property against weather or intrusion” and could include, for instance, a gazebo, it

goes beyond generic burglary. Pet.’s Suppl. Mem. 3. Second, he argues that Maine’s

statute is broader than generic burglary because it allows a jury to draw an inference

of guilt if it finds a burglary occurred and a defendant was in exclusive possession of

property taken in that burglary. Pet.’s Suppl. Mem. 3–4. Finally, Petitioner claims



                                          5
that, because the Maine statute includes attempted burglary, it is broader than

generic burglary. Pet.’s Suppl. Mem. 4–5.

      The Government, after noting that Duquette remains binding Circuit

precedent, filed a responsive supplemental brief addressing the merits of these newly

developed arguments. Gov’t’s Suppl. Mem. (ECF No. 68). At no time has the

Government raised the issue of whether Petitioner has a procedural right under

§ 2255 to bring the claim that he asserts.


                                     ANALYSIS

I.    Timeliness

      Petitioner’s § 2255 claim is untimely. Under the Antiterrorism and Effective

Death Penalty Act (AEDPA), a “1-year period of limitation shall apply to a motion

under this section.” 28 U.S.C. § 2255(f). Because Petitioner filed his § 2255 Petition

more than a year after his judgment became final, he depends on the one-year statute

of limitations running from “the date on which the right asserted was initially

recognized by the Supreme Court, if that right has been newly recognized by the

Supreme Court and made retroactively applicable to cases on collateral review.” 28

U.S.C. § 2255(f)(3). While it is clear that Johnson II announced a newly recognized

right made retroactively applicable to cases on collateral appeal by Welch v. United

States, 136 S. Ct. 1257, 1268 (2016), it is also clear that Mathis is not retroactively

applicable. Dimott, 881 F.3d at 236–37.

      Petitioner claims, as did Dimott, Collamore, and Casey, that because Johnson

II struck down the residual clause and because his burglary convictions are not


                                             6
crimes of violence under the enumerated clause after Mathis, he should not have been

sentenced under ACCA. See id. at 234, Pet.’s Suppl. Mem. 1, But in order for

Petitioner to assert such a claim, he has to show that his original ACCA sentence was

based on the residual clause. See Dimott, 881 F.3d at 234. I have reviewed the file

and the transcript from Petitioner’s sentencing. There was no discussion regarding

whether the burglaries fell within the enumerated or the residual clause. At

sentencing, defense counsel focused his arguments not on whether ACCA applied, but

on whether I should grant a downward variance from the higher sentencing guideline

range to the fifteen-year mandatory minimum. The First Circuit had decided

Duquette just months before Petitioner’s sentencing, and, looking back, it is apparent

to me that I considered Petitioner’s burglaries to be ACCA predicates under the

enumerated clause.

      Because he cannot meet his burden of showing that his predicate convictions

fell under ACCA’s residual clause, Petitioner cannot assert a Johnson II claim. Id. at

240. And, as noted above, Petitioner’s Mathis claim cannot support relief under

§ 2255 because Mathis is not retroactive. Id. at 237.

II.   Merits of Petitioner’s Remaining Arguments

      Even if I were to find that Petitioner’s claim was timely, I would reject his

contention that Maine’s burglary statute is broader than generic burglary. Duquette

answered that question, and it has been followed, even in the wake of Mathis, by

three other judges of this District. Casey, 2016 WL 6581178, at **4–5; Collamore,

2016 WL 6304668, at *2; Dimott, 2016 WL 6068114, at **3–4; McCurdy v. United

States, 2017 WL 74695, *5 (D. Me. Jan. 6, 2017). While some of my colleagues have
                                          7
acknowledged that Mathis cast doubt on the viability of Duquette, see, e.g., Casey,

2016 WL 6581178, at *5, the Stitt decision has only served to improve the likelihood

that Duquette will survive. Stitt, 139 S. Ct. at 406–07 (explaining that vehicles used

for accommodation have same possibilities of confrontation that lie at heart of generic

burglary). At the end of the day, I agree with my colleagues that I am bound by

Duquette. It is up to the First Circuit to decide whether it wishes to revisit its

conclusion that Maine burglary has all the elements of generic burglary and no more.


                                   CONCLUSION

       For the reasons stated above, I DENY Petitioner’s Motion to Correct Sentence

under 28 U.S.C. § 2255.

SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge

Dated this 30th day of September, 2019.




                                          8
